Citation Nr: 9931474	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for VA benefits.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The appellant's claim of entitlement to disability pension 
was denied in 1987, 1991, and 1993 determinations from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO) because the appellant's service did not 
establish him as a veteran for VA purposes.  The Board of 
Veterans' Appeals (Board) affirmed the denial of eligibility 
in a March 1996 decision, and the United States Court of 
Veterans' Appeals (Court) affirmed the Board's denial in a 
December 1997 memorandum decision.  

This matter is before the Board on appeal from a June 1998 
determination from the VARO that once again denied the claim 
because the appellant's service did not establish him as a 
veteran for VA purposes.  


FINDING OF FACT

The appellant did not have military, naval or air service 
with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's service does not establish him as a veteran 
for VA purposes.  38 U.S.C.A. § 101(2), 107, 1110 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.8, 3.9, 3.203 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In support of his claim, the appellant submitted the 
following: (1) a March 1981 certification from the Ministry 
of National Defense, Philippine Veterans Affairs Office 
(PVAO) reflecting that the appellant served as a private with 
"C" Co. Bicol Brigade with a recognition date of April 1945 
and that his name is carried in the Approved Revised 
Reconstructed Guerrilla Roster (ARRGR) of 1948; (2) a 
certification from the Armed Forces of the Philippines dated 
December 1986 showing that the appellant's name is carried in 
the ARRGR of "C" Co., 53rd Inf. Bicol Brigade with date of 
recognition in April 1945 and with no revised date of 
recognition; (3) a July 1989 certification from the PVAO 
showing that the appellant was no longer entitled to back pay 
as he was fully paid for the whole period of his recognized 
guerrilla service; (4) a certification from the PVAO dated in 
January 1993 showing that the appellant was a pensioner of 
the office; (5) an extract of the appellant's military 
service records dated in February 1993 showing that he joined 
the guerrillas in April 1945, that his rank was private, and 
that he served in "C" Co. 53rd Inf. Bicol Brigade; and (6) an 
Award certificate from the Office of the President, Republic 
of the Philippines, dated July 1996, showing that he was 
awarded the following service decorations for recognition of 
military service during World War II:  Philippines Defense 
Medal with Ribbon, Philippine Liberation Medal with Ribbon, 
Philippine Independence Ribbon, American Defense Medal with 
Ribbon, Asiatic-Pacific Theatre Medal with Ribbon, World War 
II Victory Medal with Ribbon, Phil. Rep. Pres. Unit Citation 
Bade, and Distinguished Unit Badge with OLC.  

The appellant also provided testimony at a personal hearing 
in July 1994.  He described the circumstances of his entry 
into military service in March 1942 and of his discharge in 
1946.  Transcript, page 2.  He reported having been confined 
at the 71st Evacuation Hospital in 1945.  Transcript, pages 
2-3.  The appellant's witness, a former service friend, 
attested to his personal knowledge of the appellant's service 
with the recognized guerrilla service and of the appellant's 
hospitalization in 1945.  Transcript, page 5.  The witness 
stated that the appellant was not with them when they were 
processed for discharge because he was still in the hospital.  
Transcript, page 6.  


Criteria

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under condition 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter.  See 38 U.S.C.A. § 1110 (West 1991).  

The term "veteran" means a person who served in the active 
military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  Certain service with the 
Philippine Scouts, the Commonwealth Army of the Philippines, 
and guerrilla service is considered to be qualifying service.  
See 38 U.S.C.A. § 107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.8, 3.9 (1999).  

38 C.F.R. § 3.8(a) provides that service in the Philippine 
Scouts (except that described in § 3.8(b)) is included for 
pension, compensation, dependency and indemnity compensation, 
and burial allowance.  38 C.F.R. § 3.8(b) provides that 
service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Pub. L. 190.  

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).



Analysis

The appellant maintains that he is entitled to VA disability 
compensation.  He contends that his eligibility derives from 
service in the United States Army from March 1942 to June 
1945.  

The VA may not accept the appellant's documents of service 
because the service department did not issue them.  The VA 
may only accept evidence of service submitted by a claimant 
when (1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the Department of Veterans Affairs the document is 
genuine and the information contained in it is accurate.  See 
38 C.F.R. § 3.203 (1999).  In this case, the evidence 
submitted by the appellant does not meet the first of these 
requirements.  

When the evidence submitted by the claimant does not meet the 
aforementioned requirements, 38 C.F.R. § 3.203 provides that 
the VA shall request verification of service from the service 
department.  The record shows that the RO wrote several 
requests to the service department to check and certify its 
records regarding the appellant.  Certified service 
department records, dated February 1988, March 1988, August 
1988, and February 1999, reflect that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces, and that his last rank was that 
of a private.  Thus, he was not eligible for the "officer" 
exception under Public Law 190.  

The VA is bound by the service department findings that the 
appellant had no service in the United States Armed Forces.  
Consequently, the Board has no legal basis on which the 
appellant's claim can be granted.  As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal entitlement.  38 U.S.C.A. § 101(2), 
107, 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.8, 3.9, 
3.203 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As a matter of law, the claim for disability compensation is 
denied because the appellant's service does not establish him 
as a veteran for VA purposes.  





		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


